Earl Warren: – petitioner, versus Pan American Petroleum Corporation et al.
C. Ellis Henican: Mr. Chief Justice.
Earl Warren: Yes, Mr. Henican.
C. Ellis Henican: My colleagues told me that I may have misunderstood the question that was propounded yesterday by Mr. Justice White.
Earl Warren: You may --
C. Ellis Henican: If I may ask the Court --
Earl Warren: You may take a moment to do it --
C. Ellis Henican: I'm happy to take a moment.
Earl Warren: Yes, just a moment at the conclusion.
C. Ellis Henican: Thank you, sir.
Earl Warren: Mr. Brunini.
E. L. Brunini: Mr. Chief Justice, and the Justices. Today is on your desk a reproduction from the National Geographic Magazine just came out yesterday and is offered solely as a visual aid to the Court, the actual proof and the record is in the Department of Interior’s opinion, but it might be just helpful to the Court to locate the area where we are speaking about in this case, the area involved. If you look down in the right hand corner of the little plat, you will see the Mississippi River and its various mouths and the southwest pass is indicated on there and there's a little black dot saying Burrwood. Burrwood is where this 800 acres is located. I'd like now to return, if Your Honors please, to a matter of the Department of Interior's opinion because as this record shows, it lies at the very root of this case. It was subsequently appealed to the District Court. Now, the litigating part is of course including these parts. The District Court affirmed the opinion of the Department of Interior. It was appealed to the circuit and ultimately a petition for writ was requested of this Court and this Court denied it. So, this record is based and this title, this oil and gas lease, it was executed by the Department of Interior in favor of Wallis was founded in the bottom upon the Department of Interior's opinion. So that in this litigation, the court below and perhaps this Court says, for the situation where this matter has run the gamut of litigation. The Department of Interior's opinion has been as I see it become final in is binding, binding on the court below. Now, again, I would like to call Your Honors' attention to these facts that when the original application was filed on acquired land's lease the parties at that time thought that it had been acquired from a Louisiana land owner and they described it, very lengthily and filed an application for it in the name of Wallis. McKenna, who had an interest in it, conformed with the regulations of the department by filing his notice that he did have this interest in this particular lease as he was required to do. Now, then after that it appeared that perhaps this was a “mud lump” filing which have been created and which was not in the State of Louisiana so there have been a filed for a public domain lease and used the same description, it's a very complicated elaborate description as can be seen from the Department of Interior's opinion that you have. There it was presented to the Department of Interior problem is this acquired lands or is it the domain lands and to resolve that problem, he had to undertake an exhausted of study of all of the available data, surveys, and otherwise, of this year since 1812. It had had to examine the problem of the creation of the State of Louisiana by an Act of Congress and to determine thereupon especially in the light of this Court's historic Pad Land's decision as to whether or not this marginal sea which is rather particular mud island had come from was within the State of Louisiana under the purview of the Act of Creation and very carefully they examined that and very carefully they detailed that in that opinion that you have before the Act. It came into the inevitable conclusion that this mud island was never within the State of Louisiana. Now then, in addition to that, the Department of Interior very carefully examined all of the other Acts which might conceivably have given to the State of Louisiana this property, this whole plans Act of 1849 and 1850 and they concluded in this very exhaustive opinion that it did not. Then they took up the matter of the Submerged Lands Act of May 1953. Now counsel opposite say, that we misconstrue the effect of the Submerged Lands Act of 1953 and that the Department was only instituted in what took place a part to it. But the very clear statement under the Department of Interior is that it examines in precise detail all of the provisions of the Submerged Lands Act of May of 1953 and when it reaches a filed summation of it as it does on page 18, it says, that none of these lands passed by the Small Plans Act nor did it pass under the Submerged Lands Act. And then when it reaches these conclusions, it comes to this point as it must of necessity cause and as it states on ,as the Department of Interior states on page 19, “since it was held at the United States had the paramount prior order and Louisiana did not have title to the marginal sea, then Louisiana must not have had a basis for legislative jurisdiction to dispose of this [Inaudible] their resources, even though the United States may not have acted or entered the appeal. So they're holding as it must that this is a matter of exclusive federal jurisdiction and the State had no jurisdiction but to make it clear. If Louisiana did not have a necessary contacts to establish a sufficient basis for legislative jurisdiction, how could in a State real property law apply? The legislation and judicial decrees of a State can only apply to places and things over which the State has jurisdiction. Now with that opinion, having gone through the -- through the gamut of the courts and certiorari denied by this Court that opinion before the circuit below that court inevitably said that, how can a statute of real property of the State of Louisiana be made applicable to property over which the sole jurisdiction and they use the word sole jurisdiction, over which sole jurisdiction was proposed in the United States. So, they declined to apply that statute.
Earl Warren: What did the courts below hold as to the situs of this lease whether it's in Louisiana or not?
E. L. Brunini: Your Honor, there is a great deal of confusion, I dare say it does not support as I'm concern hold anything with relation to that.
Earl Warren: Well, something because you're here. [Laughter]
E. L. Brunini: Well, it cited this opinion, Your Honor, as the basis for is holding that this was within the sole jurisdiction of the United States. It did not quite reach the point of saying that -- or deciding or discussing whether it was actually in the State of Louisiana or not in its opinion. Now, in the description throughout in this matter and I'm sure the surveyor didn't know how to describe it, but he references to Plaquemines Parish Louisiana. Now that comes about if I might add to Your Honor very quickly, it comes about by virtue of the fact that Plaquemines Parish is an expanding sort of situation as a mouth of the Mississippi river keeps moving Plaquemines Parish embraces all of that area, so that was a description. Now, you'll find in various parts in one time or not that people will refer to it as being within Plaquemines Parish Louisiana by virtue of this description, but that was never a final discussion if I am permitted on this question direct and I'm sure the court did that on the basis that there was no reason necessarily to get into it because the Department of Interior's opinion --
Earl Warren: Was this contended in the courts below, in the trial court that this property was not in the State of Louisiana?
E. L. Brunini: In the trial court below?
Earl Warren: Yes.
E. L. Brunini: This opinion was made for the record. The Department of Interior's opinion was made a part of the record. Now --
Earl Warren: No, I didn't -- I didn't ask that. I asked if -- if the question was raised as to whether this was in the State of Louisiana or not?
E. L. Brunini: Not in that precise manner. No, sir, Your Honor.
Earl Warren: Was it raised before the Court of Appeal?
E. L. Brunini: Yes, sir.
Earl Warren: It was and where in the record will we find that?
E. L. Brunini: I don't know of all of our briefs are in the record in this Court, Your Honor. There was, of course, not all of the entire record was brought up in the sense of the briefs that were filed, but those briefs it will file on behalf of McKenna do raise that question and --
Earl Warren: They contest the finding of the trial court that it was in Louisiana?
E. L. Brunini: Yes, and I might add this to Your Honor and then my time is up. I was -- I'm going to take of the time. But in the very basis first prime point in the McKenna brief that I could put my finger on. We can -- we can filed this with you -- with the Court, --
Earl Warren: Well, please, please --
E. L. Brunini: But we do say that these lands were not in Louisiana, never were in Louisiana and or not in that just like put that blank and we say that you can't have the jurisdiction over to that reason in the application of the statute.
Earl Warren: Very well, Mr. Brunini, Mr. Cobb.
Lloyd J. Cobb: Mr. Chief Justice, may it please the Court. Pan American's position in this litigation is that federal law is applicable to the facts. We say that with great confidence that in the event that this Court should give opinion that the Court of Appeals misconceived the law then we say that under the statutory provisions of Louisiana, the Pan American is entitled to both the ownership of this lease and specific performance of the option agreement which is before Your Honors.
Speaker: Now that the application with that of the Court of Appeals?
Lloyd J. Cobb: We -- we say that in the alternative, this case should be remanded to the Court of Appeal to decide a crucial issues which the Court of Appeal did not passed upon --
Speaker: Under state law.
Lloyd J. Cobb: -- in the state law. Now, all of Pan American's rights are derivative from an option agreement dated March the 3rd, 1955. At the outset --
Byron R. White: Can I interrupt you for a moment? Did I understand that that option agreement referred to the specific applications that were on trial?
Lloyd J. Cobb: Yes, Your Honor. That's what I'm getting too, it's precise.
Byron R. White: But the -- most people would think I suppose that if you were signing an option agreement on some leases on -- in mud lumps there they are that you would think that it would apply any leases you got. But it is -- it's really a part of federal law rather than the state law which says that, the application under the one section is absolutely irrelevant and no good to applications under the others, isn't it?
Lloyd J. Cobb: That is correct.
Byron R. White: That it's so its federal law really that enters under this great deal anyway?
Lloyd J. Cobb: We think federal law is applicable throughout.
Byron R. White: Well, I know you think it is but even the people say it isn't, would agree that it's the federal law would says, “This application for one time in the lease is absolutely no good under the other law.
Lloyd J. Cobb: There's no doubt about that.
Byron R. White: It is not a critical part of this case?
Lloyd J. Cobb: That's what I believe to be the critical part at least. At the time this option agreement of March 3rd, 1955 was entered into, five acquired lands application were pending on the so-called mud lumps and as the District Court found, the parties all believed that this was acquired land rather than public domain land. There has never been a final adjudication by any court at any time whether this specific land is acquired land or public domain land. The decision by virtue of which Wallis obtained the list did not go out on a point whether the land was acquired or public domain, but it went up on one point and one point alone which was that Wallis had a proper description in his final application as a -- and the description in the opposing application was improper and erroneous. What happened was this? For some months after the option agreement of March 3rd, 1955 was executed, Wallis diligently prosecuted those applied lands applications in the department. Then towards the end of 1955, Wallis in some inapplicable manner found out that his descriptions were wrong and that perhaps this land would be regarded as public domain land rather than as acquired land. So at that point, he worked diligently for himself and for himself alone and that's what the brief of our adversary says. At that point, he took the position mentally that his obligations to Pan American were at an end and then he constructed two new leases, two new lease office, one on the public domain farm and one on the acquired land's farm. Into those, he put the corrected description which the courts held later to be valid and which was valid only because he was able to use the knowledge that he had gotten through the prosecution of the applications in which Pan Am admittedly have an interest. He filed the public domain offer in his own land on March 8th, 1956. He did not file the acquired lands offer until March 27th, 1956. He did not file it in his own name. He filed a new acquired lands application in the name of his brother-in-law, Tea Melagarden. Now, the day before filed that new application, he filed a protest against the pending Morgan application. So that by virtue of that maneuver, he was able to bring into focus contest between the Mor --pending Morgan application which he knew contained a defective description and his own new public domain application which he knew had a full proof description. As a result of that contest, the court held ultimately that Wallis was entitled to prevail him because his description was correct and Morgan's description was not correct. Now what we say is, the federal interest involved here above everything else is the protection of the purity, sanctity of all agencies, and instrumentalities of the Federal Government wherever they are. Wallis here used the department of the interior for the purpose of perpetrating a fraud on his option lease. Now, no fraud, no wrong doing is attributable to the Department of the Interior because the Department of the Interior did not know at any time that Tea Melagarden was the brother-in-law of Wallis and that he held this new applied lands application for Wallis. The Department of the Interior did not know who the real parties in the interest were because Wallis had not filed anything with the Department of the Interior to indicate who had an interest in any or on these leases.
Abe Fortas: But the lease was not issued under the acquired lands application, was it?
Lloyd J. Cobb: The lease was finally issued under the public domain application
Abe Fortas: Which Wallis had filed in his own name?
Lloyd J. Cobb: Wallis had filed his own name in which he now claims to be his own. That precise question, Your Honor, was before this Court in the land mark case of Massie versus Watts decided by Chief Justice Marshall in 1810. The facts are absolutely identical with the case at bar. Chief Justice Marshall held that where one was employed go into the land departments make a location and found out that there was an error and corrected that error and filed a new location for himself that he couldn't do it that his actions were fraudulent and that has been the law of this Court from the very beginning.
Abe Fortas: If there is a fraud here, there is a fraudulent use of the processes of the United States Government, wouldn't the remedy to cancel the lease issued to Wallis and that wouldn't do you any good, would it?
Lloyd J. Cobb: Well, so far as the Department of Interior is concerned, the lease was validly issued.
Abe Fortas: Not if there was a fraud and not if the process --
Lloyd J. Cobb: The fraud was direct against, the Solicitor General points out. The fraud if it exist you can say it did was not perpetrated on the Department of Interior. The fraud was perpetrated on Pan American and depriving Pan American of its rights --
Abe Fortas: Well, that's usually --
Lloyd J. Cobb: -- in that to the office.
Abe Fortas: That's usually governed by state laws, isn't it?
Lloyd J. Cobb: It is governed by state law unless there is a paramount federal interest and we say paramount federal interest here is the preservation of the purity of all agencies and instrumentalities of the Federal Government.
Abe Fortas: I'm sorry I am not following you because I thought you just said that character was not violated?
Lloyd J. Cobb: It was. That purity was not violated so far as the Department itself was concerned. What Wallis did technically in the department, conforms the rules but that purity was violated by Wallis not disclosing to the department as he should have disclosed. That the Tea Melagarden application filed in the name of his brother-in-law was for his own account. He should have disclosed it because this is obvious but we say, the option is applicable because of the corrected – the manner in which the description was corrected. He should have disclosed to the Department that Pan American had an interest in the public domain's application as well as in the acquired land's application.
Earl Warren: What do you say to the Solicitor General's argument on that score?
Lloyd J. Cobb: The Solicitor General as I read what he says confirms our position. The Solicitor General says, “The regulation goes on to provide that any agreement with respect to an interest in the assignment must be disclosed even an oral interest” and I have before me Title 43, Chapter II of the Code of the Federal Regulations which requires the offer to disclose any interest of any kind which others may have that in the offer.
Abe Fortas: As I understand the position to your adversary as of the time that Wallis filed his public domain application, he took the position that you had no interest in this lease because your interest had terminated or your interest was applicable only to the previous acquired lands application. I'm not suggesting I agree or disagree with that -- is that the position?
Lloyd J. Cobb: That is his position and my answer to it is that Chief Justice Marshall in plain terms in Massie versus Watts said that that position is fraudulent. That's our case Your Honor.
Earl Warren: Mr. --
C. Ellis Henican: Mr. Chief Justice --
Earl Warren: -- Henican, would you -- would you state the question now that you're responding to and make it very brief -- your time has expired.
C. Ellis Henican: Thank you, sir. Yesterday, Mr. Justice White referred to the portion of the Solicitor General's opinion that appeared on page 16 and said it is our view that under this regulation an assignee may not conceal the existence of an old agreement respecting an interest in the assignment on the ground that such an agreement is unenforceable by virtue of Louisiana's parole evidence rule, this I believe Mr. Justice White asked. In what I have failed to point out to the Court at that -- in answer to that question appears on page 40 of the red brief that we have filed. The regulation itself, may it please the Court, was not in effect at the time that Wallis secured his lease. The second point that I would like to make is, that Wallis did not acknowledge that he had such an oral agreement under which he was obligated to report -- to give the lease to Pan Am. In addition, and what is very, very important as we see it, and what the Solicitor said was that it was the obligation of the assignee and so it is under the regulation. The regulation merely imposes that obligation upon the assignee. Pan Am was the assignee. McKenna was the assignee, if you will. If they are correct about their agreement and therefore it was their duty to report it but there is no duty under the regulation for an assignor particularly one who does not acknowledge the existence of the agreement in the first instance and this is what the Solicitor hadn't said with respect to that situation where Wallis --
Byron R. White: You mean, you really, really suggest under this regulation that if a person who is seeking the lease has already signed half it away that he is under no obligation to disclose that to the --
C. Ellis Henican: No, sir. He had not already assigned that way --
Byron R. White: I didn't but assume he had?
C. Ellis Henican: No, sir. He had signed an option --
Byron R. White: I know but assume that he has signed half if away at the time he applies to the lease?
C. Ellis Henican: Well, this is not the fact --
Byron R. White: I understand that.
C. Ellis Henican: -- with respect to the Wallis case. You mean, if he had previously at that time, if it had been a written document under the regulation that then existed he did have an obligation to inform the -- the department. But the department was informed insofar as McKenna was concerned and what the Solicitor then said, we emphasize that the secretary has not been empowered by the Congress to compel assignments or to determine the rights of Wallis, McKenna, and Pan Am into sale. This is when then he goes on to say, the Act contains to provision governing the private business in this relation of parties to oil and gas branches and does not purport to impose on oil and gas entrepreneurs, a duty to deal fairly with their partners or associates.
Byron R. White: Yeah. The only -- what he does is when there's a dispute he does not issue the lease or approve the assignment. He just sits on it.
C. Ellis Henican: Well, I -- he might just sit on it but it so happen --
Byron R. White: – Well, is that -- isn't -- doesn't have to be the practice of this --
C. Ellis Henican: On -- on occasion it is a practice but may I make this one other observation with respect to Mr. Brunini's charge --
Earl Warren: I don't think we want to reargue the case now. I think you're answering Justice White's --
C. Ellis Henican: I want to answer --
Earl Warren: -- I think you would stick to that --
C. Ellis Henican: -- the question that the Court asked, that Your Honor asked --
Earl Warren: Well, if -- there have been a lot of questions asked. Now, your time is expired and I think you better answer the question you said you wanted to answer and we'd go the next case.
C. Ellis Henican: Thank you sir. We've covered the location of the land in our brief --
Earl Warren: Very well.
C. Ellis Henican: -- in many places.